Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-4 in the reply filed on 1/20/2021 is acknowledged.  The traversal is on the ground(s) that Groups I and II are capable of use together.  This is not found persuasive because they also can have a materially different design, mode of operation, function, or effect. See MPEP 806.05(j)
The traversal is further on the ground(s) that Groups I and III, IV, V are not mutually exclusive.  This is not found persuasive because the device of Group I could result in a magnetic rotation in a first clock direction which would be mutually exclusive from Groups III, V. This is also not found persuasive because the device of Group I could result in a magnetic rotation in a second clock direction which would be mutually exclusive from Groups IV, V. 
The traversal is further on the ground(s) that Groups I and VI are similar except for technical effects of implementing selfie and normal display.  This is not found persuasive because they also can have a materially different design, mode of operation, function, or effect.
The requirement is still deemed proper and is therefore made FINAL.



Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/1/2019.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN108376019A (hereinafter CN)

1.    CN teaches a terminal device, comprising:

an image acquisition component (1) having a light-sensitive surface and configured to sense ambient light through the light-sensitive surface to generate an image (since it is a camera) in a case that the first opening is opened (fig 4); and
a second screen component (4),
wherein:
the first opening is configured to open (fig 4) responsive to that that the second screen component is at a first position (fig 4); and
the second screen component is configured to close the first opening (figs 2, 3) to cover the light-sensitive surface and perform joint display (page three of translation recites ‘The second display screen 4 can be used to display a screen that cannot be displayed at the light transmission area 21 of the first display screen 2, thereby implementing full-screen display of the electronic device 100 and improving the display effect of the electronic device 100’) with the first screen component responsive to that the second screen component is at a second position (figs 2, 3).

2.    CN teaches the terminal device of claim 1, further comprising:
a driving component (5, fig 6), connected with the second screen component and configured to drive the second screen component to move between the first position and the second position (page four of translation recites ‘In some embodiments of the present application, as shown in FIGS. 6-8, the electronic device 100 further includes a driving mechanism 5 connected to the second display screen 4 to drive the second display screen 4 to move. This facilitates movement of the second display screen 4 between the first position and the second position.).

3.    CN teaches the terminal device of claim 2, wherein the driving component comprises:
a first magnetic portion (since 5 is a motor), comprising a coil (since 5 is a motor) and configured to generate a magnetic force based on a current within the coil (since 5 is a motor);
a second magnetic portion (since 5 is a motor), configured to rotate about a rotating axis under action of the magnetic force; and
a transmission portion (42, figs 6-7), connected with the second magnetic portion and the second screen component (figs 6-7), configured to rotate along with rotation of the second magnetic portion to drive the second screen component to move between the first position and the second position (page four of translation recites ‘The rotating shaft 42 is disposed near the edge of the second display screen 4, and the driving mechanism 5 may be the driving motor 51. The driving mechanism 5 is coupled to the rotating shaft 42 to drive the rotating shaft 42 to rotate, so that the rotating shaft 42 drives the second display screen 4 to rotate, thereby rotating the second display screen 4 between the first position and the second position’).




Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for claim 4:  The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the first magnetic portion is configured to: generate a magnetic force in a second direction based on a current in a first direction of the coil, and generate a magnetic force in a fourth direction based on a current in a third direction of the coil;
the second magnetic portion is configured to: move about the rotating axis in a first clock direction under action of the magnetic force in the second direction, and move about the rotating axis in a second clock direction under action of the magnetic force in the fourth direction, the first clock direction and the second clock direction being opposite rotation directions; and
the transmission portion is configured to:
responsive to moving about the rotating axis in the first clock direction along with rotation of the second magnetic portion, drive the second screen component to move from the first position to the second position; and
responsive to moving about the rotating axis in the second clock direction along with rotation of the second magnetic portion, drive the second screen component to move from the second position to the first position in combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841  
                                                                                                                                                                                         /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841